Detailed Action
This is the first office action on the merits for US application number 16/646,485.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2022. Applicant indicated that claims 34-50 read on the elected invention.
Applicant’s election of species 6), Fig. 6, in the reply filed on July 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated that claims 34-41 and 43-50 read on the elected species.
Accordingly, claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2022.
As to claim 43, the limitation of the retensioning member comprises the shape of a hollow cylinder does not appear to read on the elected species shown in Fig. 6 which does appear to have generally cylindrical portions. Instead, the retensioning member comprises the shape of a hollow cylinder is disclosed for the non-elected species of Figs. 4a and 4B on page 5 lines 8-9. Therefore, claim 43 does not read on the elected species.
As to claim 44, the limitation of the thru hole extends straight through the body and the retensioning member is slidable in a direction that is parallel to the direction at which the thru hole enters the body does not appear to read on the elected species of Fig. 6. Instead, the thru hole extends straight through the body is disclosed for the non-elected species of Fig. 1 on page 2 line 25 and the retensioning member is slidable in Fig. 4 on page 4 line 3. Therefore, claim 44 does not read on the elected species.
As to claim 45, the limitation of the thru hole extends straight through the body, and the slot is configured to allow the piercing element to move in the same direction as the axis of the thru hole and substantially constrains the piercing element in other directions does not appear to read on the elected species of Fig. 6. Instead, the thru hole extends straight through the body is disclosed for the non-elected species of Fig. 1 on page 2 line 25. Therefore, claim 45 does not read on the elected species.
Accordingly, claims 43-45 are withdrawn from further consideration along with claims 31-33 and 42.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/558953, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. , Application No. 62/558953 fails to provide adequate support for at least a bore passing through at least a portion of the retensioning member and arranged to receive a piercing element; e. a piercing element arrangeable in the bore and comprising a piercing element end; and f. a slot beginning at an external surface of the body and extending to at least the thru hole, the slot configured to constrain the piercing element in at least one direction of claim 34.
The disclosure of the prior-filed application, Application No. 62/607359, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. , Application No. 62/607359 fails to provide adequate support for at least a bore passing through at least a portion of the retensioning member and arranged to receive a piercing element; e. a piercing element arrangeable in the bore and comprising a piercing element end; and f. a slot beginning at an external surface of the body and extending to at least the thru hole, the slot configured to constrain the piercing element in at least one direction of claim 34.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “67B” has been used to designate both a hole in Fig. 6 and a retensioning member on page 6 line 13. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68B” has been used to designate both an unidentified portion in Fig. 6 and a thru hole on page 6 line 14. 
The drawings are objected to because Fig. 6 is missing lead lines to indicate which structure element numbers 69A, 67A, 64A, 68B, and 69B are intended to indicate.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of securing a fracture comprising: b. providing a polymer cable; c. stabilizing a part of a human or animal body in need of stabilization with the polymer cable; d. passing the polymer cable through the body via the thru hole; and e. engaging the piercing element, thereby piercing the polymer cable and securing the polymer cable in place of claim 46, the step of moving the retensioning member, thereby increasing the tension in the polymer cable of claim 47, the polymer cable comprises a braid or a yarn of polymer fibers and wherein the piercing of the polymer cable is performed by passing the piercing element through the braid or yarn of polymer fibers of claim 48, a kit for securing a fracture comprising: a. the fixation device according to claim 34; and b. a polymer cable capable of securing a fracture of claim 49, and the polymer cable comprises a braid of polymer fibers or a yarn of polymer fibers of claim 50 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retensioning member in claim 34 line 4 and piercing element  in claim 34 line 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 34-41 and 46-50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 34 is/are unclear with regards to “retensioning member” in line 4 and the intended scope and equivalents thereof. That is, “retensioning member” invokes interpretation under 35 USC 112f as only function is recited with the generic placeholder ‘member’. However, the term “retensioning member” does not appear to be defined in the specification for the elected species to enable determination of the scope and equivalents thereof. Specification page 6 lines 13-16 provides that the retensioning member 67 as shown in Fig. 6 has holes for the piercing element 64 and is threaded complimentary to nut 69. Fig. 6 shows retensioning member 67 to comprise generally cylindrical portions. Thus, Examiner is interpreting “retensioning member” as referring to a threaded structure with holes and equivalents thereof.
Claim(s) 34 recites/recite the limitation "the perimeter of the body" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the retensioning member arranged coaxially with the thru hole[[,]] and extending beyond [[the]]a perimeter of the body;”.
Claim(s) 34 is/are unclear with regards to “piercing element” in line 8 and the intended scope and equivalents thereof. That is, “piercing element” invokes interpretation under 35 USC 112f as only function is recited with the generic placeholder ‘element’. However, the term “piercing element” does not appear to be defined in the specification for the elected species to enable determination of the scope and equivalents thereof. Fig. 6 shows that “piercing element” 64 is a generally cylindrical pin or elongated shaft. Thus, Examiner is interpreting “piercing element” as referring to a generally cylindrical pin or elongated shaft capable of piercing a polymer cable (claim 34 line 11) and equivalents thereof.
Claim(s) 38 recites/recite the limitation "the direction of the axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “by translating the retensioning member in [[the]]a direction of [[the]]an axis of the thru hole”.
Claim(s) 40 is/are unclear with regards to “retensioning member” in line 7 and if this is intended to refer to the retensioning member of claim 34 line 4 or the second retensioning member of claim 40 line 4. Examiner is interpreting this as referring to, and suggests amending as, “a second bore passing through at least a portion of the second retensioning member and arranged to”.
Claim(s) 47 recites/recite the limitation "the tension" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “thereby increasing [[the]] tension in the polymer cable”.
Claim(s) 35-37, 39, 41, 46, and 48-50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Allowable Subject Matter
Claim 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as suggested or consistent with the interpretation set forth in this Office action.
Claims 38, 40, and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 35-37, 39, 41, 46, and 48-50 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775